UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-6484


DUANE MONTGOMERY,

                       Plaintiff – Appellant,

          v.

UNITED   STATES   OF   AMERICA;   WAYNE   COUNTY   SHERIFF’S
DEPARTMENT; UNITED STATES DEPARTMENT OF HOMELAND SECURITY;
UNITED STATES DEPARTMENT OF JUSTICE; FEDERAL DEFENDER’S
OFFICE; U.S. DISTRICT COURT, MI; STEPHEN J. MURPHY, III;
CRAIG A. WEIER; S. PIERSON, Lieutenant; SPECIAL AGENT
DONALDSON; SPECIAL AGENT ALLEN; AGENT TERRY; W. MALATINSKY,
Clinical Director; CHAIRMAN; MEMBER; U.S. MARSHAL,

                       Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:14-ct-03279-H)


Submitted:   July 21, 2016                  Decided:   July 22, 2016


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Duane Montgomery, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Duane    Montgomery           appeals         the   district      court’s      orders

dismissing his civil action, denying his motions for entry of

default and default judgment, and denying his motion to alter or

amend    judgment.         We    have       reviewed       the   record      and    find    no

reversible error.           Accordingly, we grant leave to proceed in

forma pauperis and affirm for the reasons stated by the district

court.         Montgomery       v.     United         States,     No.    5:14-ct-03279-H

(E.D.N.C.      Mar.   7,   &    Mar.       31,       2016).      We   deny   Montgomery’s

motions for transcript at government expense.                           We dispense with

oral     argument     because        the    facts       and   legal     contentions        are

adequately      presented       in    the    materials        before    this       court   and

argument would not aid the decisional process.



                                                                                    AFFIRMED




                                                 2